 


109 HR 180 IH: Senior Citizens Tax Elimination Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 180 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Paul (for himself and Mrs. Jo Ann Davis of Virginia) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the inclusion in gross income of Social Security benefits. 
 
 
1.Short titleThis Act may be cited as the Senior Citizens Tax Elimination Act. 
2.Repeal of inclusion in gross income of Social Security benefits 
(a)In generalSection 86 of the Internal Revenue Code of 1986 (relating to social security benefits) is amended by adding at the end the following new subsection: 
 
(g)TerminationThis section shall not apply to any taxable year beginning after the date of the enactment of this subsection.. 
(b)Social Security trust funds held harmless 
(1)In generalThere are hereby appropriated (out of any money in the Treasury not otherwise appropriated) for each fiscal year to each fund under the Social Security Act or the Railroad Retirement Act of 1974 an amount equal to the reduction in the transfers to such fund for such fiscal year by reason of section 86(g) of the Internal Revenue Code of 1986. 
(2)No tax increasesIt is the sense of the Congress that tax increases will not be used to provide the revenue necessary to carry out paragraph (1). 
 
